EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Yarnell on 25 May 2022.

The application has been amended as follows: 

Claim 1, lines 15-18 (place “separating” step on new line):
“removing from the coke combustion stage a first portion of partially combusted solid particles, a rate of removal of the partially combusted solid particles comprising 1.5% or more on a weight basis of a rate of introduction of the feed into the reactor;
separating at least a coker gas oil product from the coker effluent; and”

Claim 19, line 3:
“…coking conditions to form a second coker effluent, the third feed comprising less than 0.1 wt % of…”

Reasons for Allowance
Claims 1, 4-13, 15-21 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply, together with the above Examiner’s Amendment, addresses all the outstanding formal issues with the claims. Following is a restatement discussing allowability.
The prior art of record does not disclose or suggest a fluid coking process entailing coking a first feed comprising a used lubricant oil (ULO) and a second feed comprising a coker feedstock according to the claimed embodiment, wherein the first feed is introduced via a first line to a scrubbing zone of the reactor and the second feed is introduced via a second line to the scrubbing zone of the reactor and thereafter the scrubbed feeds are exposed to fluidized bed coking in a coking zone of the reactor at the claimed operating conditions.
As demonstrated in the office action mailed 17 December 2021, coking of ULO in combination with traditional coker feedstocks is known in the art: see Sparks et al (US 5,143,597). Sparks, however, discloses delayed coking as opposed to fluidized bed coking.
The office relied upon Brown (US 2016/0298048) and Seider et al (“FLEXICOKING™ Technology Resid Conversion Solution for Refinery Energy Optimization as Demonstrated int eh Hellenic Petroleum Elefsina Upgrade Project”) for teachings regarding fluid/flexicoking and its advantages in comparison to delayed coking.
However, the combination of references does not teach or suggest the claimed configuration for feeding the ULO and coker feedstocks to the coking reactor.
The office notes that introducing the feed to a scrubbing zone of a coking reactor is not in itself new. See, e.g., Wormsbecker et al (US 2016/0312126): feed is preheated by contact with the cracking vapors passing through the scrubber section atop the reactor (see [0018]).
However, the prior art does not disclose the claimed configuration, entailing a first feed line to the scrubbing zone for a first feed comprising ULO and a second feed line to the scrubbing zone for a second feed comprising coker feedstock, in combination with the remaining features of the claimed process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Renee Robinson/Primary Examiner, Art Unit 1772